 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DONTAE J. DIXON,                                   No. 2:19-cv-1156-EFB P
11                       Plaintiff,
12           v.                                          ORDER
13    GREG HAYES, et al.,
14                       Defendants.
15

16          Plaintiff, a county jail inmate proceeding without counsel, has filed a complaint together

17   with a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, the

18   certificate portion of the in forma pauperis application has not been filled out and signed by an

19   authorized jail official. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided another

20   opportunity to submit a fully completed application to proceed in forma pauperis.

21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. The Clerk of the Court shall provide plaintiff with another copy of the in forma

23   pauperis application used by this court; and

24          2. Plaintiff shall submit, within thirty days from the date of this order, a fully completed

25   in forma pauperis application. Plaintiff’s failure to comply with this order will result in a

26   recommendation that this action be dismissed without prejudice.

27   DATED: June 27, 2019.

28
